Broyles, O. J.
1. The single special ground of the motion for a new trial (complaining of an excerpt from the charge of the court) shows no error.
2. Under all the facts of the case this court can not hold that there was no evidence authorizing the verdict; and, the finding of the jury having *121been approved by the trial judge, this court is without authority to interfere with the verdict.
Decided July 14, 1927.
Thomas G. Lewis, 0. C. Hancock, for plaintiff in error.
John A. Boykin, solicitor-general, J. W. LeOraw, John H. Hudson, contra.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.